DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/11/22 have been fully considered but they are not persuasive.
On page 7 regarding claim and drawing objections Applicant argues amendments overcome the objections. Regarding drawings, Applicant argues specifically that figure 2a is not prior art, and that the three planetary gears can be shown in the upper left view of figure 4.
The Examiner respectfully agrees and withdraws objections.
On page 8 regarding specification objections and 112b rejections Applicant argues amendments overcome these outstanding issues.
The Examiner respectfully agrees and withdraws these outstanding objections and rejections.
On page 9 regarding prior art rejections Applicant argues the amendments overcome the rejection of record since the claimed orthosis device is “user backdriveable” which is defined in [0023] as being “wherein its static torque (e.g. minimum backdrive torque to begin motion of the motor shaft) is less than about 20 Nm.”. Applicant argues none of the prior art discuss this. Remaining pages repeat above arguments.
The Examiner respectfully refers to the rejection below regarding amended claims. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 7-14, 16, 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mavroidis et al. (WO 2009011682 A1) hereinafter known as Mavroidis in view of Herr et al. (US 20120283845 A1) hereinafter known as Herr, as is evidenced by Agrawal et al. (US 20080249438 A1) hereinafter known as Agrawal and Reinkensmeyer et al. (US 20030064869 A1) hereinafter known as Reinkensmeyer.
Regarding claim 1 Mavroidis discloses a prosthetic device (page 2 lines 13-15) comprising:
an electrical motor (abstract DC motor) which includes a rotor (page 12 line 10-11; Figure 38 item 162) and a stator (page 2 line 10; Figure 38 item 169) forming an inner diameter (Figure 38 shows the internal diameter of the motor/stator which houses the sun gear, output shaft, and magnets), 
a transmission including a gear system contained within the inner diameter of the motor (Figures 37-38 shows sun and pinion gears);
and a body attachment (Figure 33a; Column 17 lines 1-3) coupled to an output (Figure 38 item 174) of the gear system,
but is silent with regards to the device being an orthosis, 
the motor and transmission being housed in a housing, 
the motor having a “high output torque” (of 1Nm as is defined by the specification [0020]), and 
being user backdriveable (minimum torque to begin motion of the motor shaft is less than about 20 Nm as is defined by specification [0023]).
However, regarding claim 1 Herr teaches that electrical motors with transmissions are utilized in both prostheses (as is taught by Mavroidis) and in orthoses ([0005]), 
that actuators and their components are housed within housings (Figure 1b),
and that the prosthetic/orthotic should be desirably backdriveable ([0005]).
 Mavroidis and Herr are involved in the same field of endeavor, namely prosthetic actuators. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Mavroidis so that it is used within an orthosis instead of a prosthesis since the two are closely related with regards to their power and torque needs, since both are designed for human limb augmentation/replacement. The person of ordinary skill understands that motors or devices relevant for use in one would be relevant for use in the other. Further, as regards housings, these are understood obvious for the housing of motors in order to keep their working parts clean and protected. 
Further, regarding the “high output torque” of 1 Nm, the Examiner notes that Mavroidis throughout, refers to their torque as being “high torque” output. However, since Applicant’s specification specifically defines “high torque” as being 1Nm, the Examiner further refers to Herr [0012] which indicates supplying torque of at least 0.06 Nm/kg is desirable. Agrawal teaches that an average weight of an adult is about 72.6 kg ([0026]) which indicates a torque output of at least about 4.356 Nm (0.06 Nm/kg x72.6 kg). Since the person of ordinary skill understands that providing enough torque for at least the average adult human is desirable, the person of ordinary skill would understand the motor of Mavroidis should obviously include a torque output of at least about 4.356 Nm in order to ensure there is enough torque for the average adult. 
It would have further been obvious to one of ordinary skill to make the device backdriveable as is taught by Herr, since this enables the user of the device to contribute to powering of the motor. This is evidenced by Reinkensmeyer who teaches that the backdriveability allows the user to use their own power to contribute to the gait of the device ([0008]), thus enabling the orthosis to help the individual using the device to train or rehabilitate their muscles ([0008], [0003]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the device of the Mavroidis Herr Combination so that the device required 20 Nm, 5 Nm, 2.5 Nm, or 2.0 Nm torque to begin to backdrive the actuator since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233. In this case, the amount of torque required to backdrive is of course, optimizeable to enable the appropriate level of training/rehabilitation for a given individual. 
Regarding claim 2 the Mavroidis Herr Combination teaches the orthosis of claim 1 substantially as is claimed,
wherein Mavroidis further discloses the gear system is a single stage gear system (Figure 38).
Regarding claims 7-10 Mavroidis Herr Combination teaches the orthosis of claim 1 substantially as is claimed,
wherein Mavroidis further teaches the transmission is an extremely low-ratio transmission (ratio of 16:1 or less an excessively low-ratio transmission (ratio of 12:1 or less) (specification [0022]), a ratio ranking from about 8:1 to about 3:1, and/or a ratio of about 7:1  (see page 2, lines 14-19 gear/bearing ratios of 1:1 to 1:2000. The Examiner notes with gear ratios within the disclosed range, and since the general conditions of a claim are disclosed in the prior art, the court has held that discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.).
Regarding claim 11 Mavroidis Herr Combination teaches the orthosis of claim 1 substantially as is claimed,
wherein Mavroidis further discloses the gear system is a planetary gear system (Figure 37).
Regarding claim 12 Mavroidis Herr Combination teaches the orthosis of claim 1 substantially as is claimed,
wherein Mavroidis further discloses the gear system has a single sun gear (Figure 37 item 156), three planetary gears (Figure 37 items 158, 154), and a single ring gear (Figure 37 “ring gear”).
Regarding claim 13 Mavroidis Herr Combination teaches the orthosis of claim 1 substantially as is claimed,
wherein Mavroidis further discloses the transmission does not include a clutch or is not a variable transmission (see the disclosure of Mavroidis, which does not show, disclose, or describe a variable transmission).
Regarding claim 14 Mavroidis Herr Combination teaches the orthosis of claim 1 substantially as is claimed,
wherein Mavroidis further discloses a motor encoder being associated with the electric motor (page 8 line 22; item 38). The Examiner refers to the rejection to claim 1 above regarding the housing, noting that if the encoder is present within the actuator it is obviously present within the housing of the Combination. 
Regarding claim 16 Mavroidis Herr Combination teaches the orthosis of claim 1 substantially as is claimed,
wherein Mavroidis further discloses an actuator driver configured to control the electric motor (page 15 lines 27-28). See the rejection to claim 1 above regarding the presence of the housing.
Regarding claims 18-20 Mavroidis Herr Combination teaches the orthosis of claim 1 substantially as is claimed,
wherein the Combination further teaches the motor has a very high output torque (1.5 Nm, an extremely high output torque (2.0 Nm), and an excessively high output torque (4.0 Nm (spec [0020])) (see the explanation in the rejection to claim 1 above).
Regarding claims 21-23 Mavroidis Herr Combination teaches the orthosis of claim 1 substantially as is claimed,
wherein the Combination further teaches the orthosis device is very user backdriveable (torque is less than about 5 Nm), extremely user backdriveable (torque is less than about 2.5 Nm), and excessively user backdriveable (torque is less than about 2.0 Nm) (see the explanation/rejection to claim 1 above. The specific amount of torque required is optimizeable to enable the appropriate level of training/rehabilitation for a given individual.).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mavroidis and Herr as is applied above further in view of Nishiyama et al. (US 6509665 B1) hereinafter known as Nishiyama.
Regarding claim 3 Mavroidis Herr Combination teaches the orthosis of claim 1 substantially as is claimed,
but is silent with regards to there being high thermal conductivity material surrounding the stator cores and windings.
However, regarding claim 3 Nishiyama teaches a motor with a stator surrounded by a high thermal conductivity material (Abstract). Mavroidis and Nishiyama are involved in the same field of endeavor, namely actuators. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of the Mavroidis Herr Combination so that there was a high thermal conductivity material surrounding the stator such as is taught by Nishiyama in order to ensure the motor stays cool during use which would result in more comfort to a user as well as maintain the health and life of the motor itself.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mavroidis and Herr as is applied above further in view of Walsh et al. (US 20150173993 A1) hereinafter known as Walsh.
Regarding claims 4-6 Mavroidis Herr Combination teaches the orthosis of claim 1 substantially as is claimed,
but is silent with regards to the present of a heat sink or forced air fans surrounding the motor.
However, regarding claim 6 Walsh teaches heat sink, forced air, and/or fans surrounding the motor ([0345]). Mavroidis and Walsh are involved in the same field of endeavor, namely actuators. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the orthosis of the Mavroidis Walsh Combination so that there is a cooling mechanism present around the motor such as is taught by Walsh in order to ensure the motor stays cool during use which would result in more comfort to a user as well as maintain the health and life of the motor itself.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mavroidis and Herr as is applied above further in view of Heinz et al. (US 5226874 A) hereinafter known as Heinz.
Regarding claim 17 Mavroidis Herr Combination teaches the orthosis of claim 1 substantially as is claimed,
but is silent with regards to the actuator housing, gear system, and (a) power source forming part of a self-contained unit.
However, regarding claim 17 Heinz teaches wherein a housing, gear system, and (a) power source can form part of a self-contained unit (defined in specification [0024]) (Column 2 lines 39-45). Mavroidis and Heinz are involved in the same field of endeavor, namely actuators. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the orthosis of the Mavroidis Herr Combination so that the housing, gear system and a power source are part of a self-contained unit such as is taught by Heinz in order to allow the whole unit to be modular, allowing easy access to the internal components and replacement of the unit as a whole when necessary.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603. The examiner can normally be reached M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        11/29/22